Per Curiam,
This is an action of replevin, brought in August, 1920, for four pianos, which plaintiff had leased to defendant, in the preceding January, for the term of two years and three months, at the quarter yearly rental of $100. Default having been made as to one of said payments, this1 writ was issued. Defendant filed a counterbond and an affidavit of defense, raising law questions only, and this appeal by plaintiff is from judgment entered thereon for defendant.
There is no provision in the lease authorizing plaintiff to retake the property, or declare a forfeiture, for failure to pay rent or to keep the property insured; hence, *400no such right exists. It is not unlike a tenancy of real estate where the lease must set forth the conditions upon which a forfeiture can be declared: Smith et al. v. The People’s Natural Gas Co., 257 Pa. 396; Marshall v. Oil Co., 198 Pa. 83; Thompson v. Christie, 138 Pa. 230. A sufficient answer to plaintiff’s claim is that no such right is given in the contract, and the law will not imply a forfeiture for which the parties have failed to stipulate. It would be. a novel rule to forfeit a lease of real or personal property for failure to pay promptly an installment of rent, where the contract contains no provision to that effect. Plaintiff may sue for the rent, as it matures, or replevin the property at the expiration of the lease, but this action is premature and cannot be sustained. The case of Ferguson v. Lauterstein, 160 Pa. 427, is not analogous; there the bailees had neither paid rent, nor exercised their option to purchase the property, and the defendant was a third.party, who had bought the goods at sheriff’s sale on an execution against the bailees; while in the instant case there was no attempt to misappropriate the property.
The judgment is affirmed.